Citation Nr: 1133618	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-21 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 8, 2009.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971, to include combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), that granted service connection for PTSD and assigned an initial 30 percent rating, effective April 29, 2005.  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by Veteran's December 2006 notice of disagreement (NOD), and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Here, in light of the RO's grant of a 100 percent schedular rating for the Veteran's service-connected prostate cancer, effective May 8, 2009, the Board has identified the Veteran's TDIU claim as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the record suggests the Veteran receives regular treatment related to his psychiatric condition; however, no pertinent records of his VA treatment, dated since August 2007, have been made of record.  Further, while not definitive, the record suggests the Veteran may also receive regular private treatment; however, no relevant treatment records, dated since August 2004 have been associated with the claims folder.  Under the law, VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claim.  Thus, for this reason, the Board has no discretion and must remand the claim for further development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

In light of the likely outstanding treatment records, the Board finds that after they are associated with the claims folder the Veteran should be afforded a contemporaneous VA psychiatric examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  For this reason as well, the Board is without discretion and must remand the claim to obtain additional evidence and opinion.  

Finally, in light of Rice and the Board's remand of the higher initial PTSD rating claim, the TDIU issue must be remanded because the claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  In this regard, the Board notes that in his December 2006 Notice of Disagreement (NOD), the Veteran reported that he was unemployable due to his PTSD.  Given the RO's grant of a 100 percent rating for the his prostate cancer, effective May 8, 2009, however, this claim is limited to the period prior to May 8, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed his psychiatric symptoms since April 2005.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO shall provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

3.  Ask the Veteran to identify all sources of private psychiatric treatment(s) and/or hospitalization(s), since April 2005, to include the private physicians M. Dass, M.D., and L. Hayes, M.D., and provide any releases necessary for the VA to secure any identified private medical records.  

4.  The RO must request copies of the Veteran's outstanding VA psychiatric treatment and/or hospitalization records, since August 2007.  Any negative response should be in writing, and associated with the claims file.

5.  Then RO shall afford the Veteran a VA psychiatric examination to determine the nature, extent and severity of his psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner should be performed.

The examiner is directed to report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  In providing this assessment, the examiner should consider and address the Veteran's competent account of psychiatric symptoms.  

Thereafter, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected PTSD, and any additional disorder for which service connection has been granted (including prostate cancer and residual shell fragment wounds of the right hip and thigh), rendered him unable to secure or follow a substantially gainful occupation prior to May 8, 2009.  

All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

6.  The RO should then readjudicate the matters on appeal, to the issue of TDIU prior to May 8, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

